     Case 5:20-cv-00070-DCB-MTP Document 9 Filed 06/11/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT

             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                           WESTERN DIVISION

GARY JESUS SALAZAR REYES                                     PETITIONER

V.                                CIVIL ACTION NO. 5:20-cv-70-DCB-MTP

SHAWN R. GILLIS                                              RESPONDENT

             ORDER ADOPTING REPORT AND RECOMMENDATION

     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 7], to which no

objections have been filed by the Petitioner. Having carefully

reviewed the same, the Court finds that Magistrate Judge Parker’s

Report and Recommendation is well taken and shall be adopted as

the findings and conclusions of this Court. Magistrate Judge Parker

finds that Petitioner’s Writ for Habeas Corpus is moot because

Gary Reyes was released with supervision from immigration custody

on April 4, 2020. Dien Thanh Ngo v. Johnson, 2019 WL 3468909, at

*2 (N.D. Tex. 2019).

     Accordingly,

     IT IS HEREBY ORDERED that Magistrate Judge Michael T. Parker’s

Report and Recommendation [ECF No. 7] is ADOPTED as the findings

and conclusions of this Court.

     This Petition for Writ of Habeas Corpus [ECF No. 1] is hereby

DISMISSED WITH PREJUDICE. A final Judgment shall be entered of




                                    1
    Case 5:20-cv-00070-DCB-MTP Document 9 Filed 06/11/20 Page 2 of 2




even date herewith in accordance with Rule 58 of the Federal Rules

of Civil Procedure.

     SO ORDERED this the 11th day of June, 2020.



                                         _/S/ David Bramlette________

                                         UNITED STATES DISTRICT JUDGE




                                   2
